 

COMMON STOCK PURCHASE AGREEMENT


This Common Stock Purchase Agreement (the “Agreement”) is made as of the 30th
day of December 2010, by and between Feigeda Electronic Technology, Inc., a
Delaware corporation (the “Company”), and Bu Falin (“Purchaser”).
 
WHEREAS, the Company owes Purchaser an aggregate of $803,472.00 U.S. dollars
(the "Debt") in connection the Purchaser’s sale of 45% of the ownership interest
of Feigeda Electronic (SZ) Co., Ltd. to a subsidiary of the Company in March
2009;
 
WHEREAS, the Company will be receiving funds from an offering of shares of its
common stock, $0.0001 par value per share (the “Common Stock”) and has notified
the Purchaser of its intent use a portion of such funds to satisfy the Debt in
full;
 
WHEREAS, the Purchaser has notified the Company of his desire to purchase shares
of Common Stock using funds to be received from the Company in satisfaction of
the Debt;
 
WHEREAS, the facilitate the Purchaser’s purchase of shares of Common Stock, the
Company intends to deposit $803,472.00 into an escrow account (the “Escrow
Funds”) for Purchaser’s use in purchasing shares of Common Stock pursuant to
this Agreement; and
 
WHEREAS, the Company desires to sell to Purchaser, and Purchaser desires to
acquire from the Company, shares of Common Stock of the Company as herein
described, on the terms and conditions hereinafter set forth.
 
Now, therefore, It Is Agreed between the parties as follows:
 
1.         Purchase and Sale of Stock.  Purchaser hereby agrees to acquire from
the Company, and the Company hereby agrees to sell to Purchaser, an aggregate of
Eight Hundred Three Thousand Four Hundred Seventy-Two (803,472) shares of the
Common Stock of the Company, par value $0.0001 per share (the “Shares”), for
$1.00 per share.
 
2.         Closing.  The closing hereunder, including payment for and delivery
of the Shares using the Escrow Funds shall occur at the offices of the Company
on the day immediately following the execution of this Agreement, or at such
other time and place as the parties may mutually agree, such monies to be
released subject to that certain Escrow Agreement dated as of the date of this
Agreement.
 
3.         Satisfaction of Debt.  Purchaser acknowledges and agrees that upon
the Purchaser’s use of the Escrow Funds to purchase the Shares pursuant to this
Agreement, that the Debt will have been completely satisfied by the Company and
will be extinguished in its entirety.
 
4.         Restrictive Legends.  All certificates representing the Shares shall
have endorsed thereon legends in substantially the following forms (in addition
to any other legend which may be required by other agreements between the
parties hereto):
 
 
 

--------------------------------------------------------------------------------

 

(a)           “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
(b)           Any legend required by appropriate blue sky officials.
 
5.         Investment Representations.  In connection with the purchase of the
Shares, Purchaser represents to the Company the following:
 
(a)           Purchaser has such knowledge and experience in financial and
business matters that Purchaser is capable of evaluating the merits and risks of
the acquisition of the Shares and, by reason of Purchaser’s financial and
business experience (either alone or together with any Purchaser
representative), Purchaser has the capacity to protect Purchaser’s interest in
connection with the acquisition of the Shares.  Purchaser is financially able to
bear the economic risk of the investment, including the total loss thereof.  If
Purchaser is a corporation, partnership, trust or other entity, Purchaser was
not organized for the specific purpose of acquiring the Shares.
 
(b)           Purchaser has (i) a preexisting personal or business relationship
with the Company or one or more of its officers, directors, or control persons
or (ii) by reason of Purchaser’s business or financial experience, or by reason
of the business or financial experience of Purchaser’s financial advisor who is
unaffiliated with and who is not compensated, directly or indirectly, by the
Company of any affiliate or selling agent of the Company, Purchaser is capable
of evaluating the risks and merits of this investment and of protecting
Purchaser’s own interests in connection with this investment
 
(c)           Purchaser has received and reviewed all information Purchaser
considers necessary or appropriate for deciding whether to purchase the
Shares.  Purchaser further represents that Purchaser has had an opportunity to
ask questions and receive answers from the Company and its officers and
employees regarding the terms and conditions of purchase of the Shares and
regarding the business, financial affairs and other aspects of the Company and
has further had the opportunity to obtain any information (to the extent the
Company possesses or can acquire such information without unreasonable effort or
expense) which Purchaser deems necessary to evaluate the investment and to
verify the accuracy of information otherwise provided to Purchaser.
 
(d)           Purchaser acknowledges that the Shares have not been registered
under the Securities Act of 1933, as amended (the “Act”), or qualified under any
applicable blue sky laws in reliance, in part, on the representations and
warranties herein.  Such Shares are being acquired by Purchaser for investment
purposes for Purchaser’s own account only and not for sale or with a view to
distribution of all or any part of such Shares.  No other person will have any
direct or indirect beneficial interest in the Shares.

 
2

--------------------------------------------------------------------------------

 

(e)           Purchaser understands that the Shares are “restricted securities”
under the federal securities laws in that such Shares will be acquired in a
transaction not involving a public offering, and that under such laws and
applicable regulations such Shares may be resold without registration under the
Act only in certain limited circumstances and that otherwise such securities
must be held indefinitely.  In this connection, Purchaser represents that
Purchaser understands the resale limitations imposed by the Act and is familiar
with SEC Rule 144, as presently in effect, and the conditions which must be met
in order for that Rule to be available for resale of “restricted securities,”
including the condition that there be available to the public current
information about the Company under certain circumstances and that the Shares
may not be sold pursuant to SEC Rule 144 until 12 months after the Company
ceased begin a shell corporation.  Purchaser understands that the Company has
not made such information available to the public and has no present plans to do
so.
 
(f)            Without in any way limiting the representations set forth above,
Purchaser further agrees not to make any disposition of all or any portion of
the Shares purchased hereunder unless and until:
 
(i)           There is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement and any applicable requirements of state
securities laws; or
 
(ii)           (A)           Purchaser shall have notified the Company of the
proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition and (B) if
reasonably requested by the Company, Purchaser shall have furnished Company with
a written opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of any securities under the Act or the
consent of or a permit from appropriate authorities under any applicable state
securities law.  Purchaser understands that the Company will not require
opinions of counsel for transactions made pursuant to SEC Rule 144, provided it
is provided with all certificates and other information it may reasonably
request to permit it to determine that the subject disposition is, in fact,
exempt from the registration requirements of the Act pursuant to SEC Rule 144.
 
(g)           In the case of any disposition of any of the Shares pursuant to
SEC Rule 144, in addition to the matters set forth in paragraph (f) above,
Purchaser shall promptly forward to the Company a copy of any Form 144 filed
with the SEC with respect to such disposition and a letter from the executing
broker satisfactory to the Company evidencing compliance with SEC Rule 144.  If
SEC Rule 144 is amended or if the SEC’s interpretation thereof in effect at the
time of any such disposition by Purchaser have changed from its present
interpretations thereof, Purchaser shall provide the Company with such
additional documents as it may reasonably require.
 
(h)           Purchaser has received all requisite approvals from the competent
authorities in the People's Republic of China, and all required registrations,
certifications and approvals for the purchase of the Shares under the laws of
the People's Republic of China have been received by the Purchaser.
 
6.         Refusal to Transfer. The Company shall not be required (a) to
transfer on its books any of the Shares of the Company which shall have been
transferred in violation of any of the provisions set forth in this Agreement or
(b) to treat as owner of such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.
 
 
3

--------------------------------------------------------------------------------

 
  
7.         No Employment Rights. This Agreement is not an employment contract
and nothing in this Agreement shall affect in any manner whatsoever the right or
power of the Company (or a parent or subsidiary of the Company) to terminate
Purchaser’s employment for any reason at any time, with or without cause and
with or without notice.
 
8.         Miscellaneous.
 
(a)           Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery or
sent by telegram or fax or upon deposit in the United States Post Office, by
registered or certified mail with postage and fees prepaid, addressed to the
other party hereto at his address hereinafter shown below its signature or at
such other address as such party may designate by ten (10) days’ advance written
notice to the other party hereto.
 
(b)           Successors and Assigns. This Agreement shall inure to the benefit
of the successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Purchaser, Purchaser’s successors,
and assigns.
 
(c)           Attorneys’ Fees; Specific Performance.  Purchaser shall reimburse
the Company for all costs incurred by the Company in enforcing the performance
of, or protecting its rights under, any part of this Agreement, including
reasonable costs of investigation and attorneys’ fees.
 
(d)           Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.  The parties
agree that any action brought by either party to interpret or enforce any
provision of this Agreement shall be brought in, and each party agrees to, and
does hereby, submit to the jurisdiction and venue of, the appropriate state or
federal court for the district encompassing the Company’s principal place of
business.
 
(e)           Further Execution.  The parties agree to take all such further
action (s) as may reasonably be necessary to carry out and consummate this
Agreement as soon as practicable, and to take whatever steps may be necessary to
obtain any governmental approval in connection with or otherwise qualify the
issuance of the securities that are the subject of this Agreement.
 
(f)            Independent Counsel.  Purchaser acknowledges that this Agreement
has been prepared on behalf of the Company by K&L Gates LLP, counsel to the
Company and that K&L Gates LLP does not represent, and is not acting on behalf
of, Purchaser.  Purchaser has been provided with an opportunity to consult with
Purchaser’s own counsel with respect to this Agreement.
 
(g)           Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes and merges all prior agreements or understandings, whether
written or oral.  This Agreement may not be amended, modified or revoked, in
whole or in part, except by an agreement in writing signed by each of the
parties hereto.

 
4

--------------------------------------------------------------------------------

 

(h)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.
 
(i)            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 
5

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
FEIGEDA ELECTRONIC TECHNOLOGY, INC.
     
By:
./s/ Wu Zuxi
       
Name:  Wu Zuxi
     
Title: Chief Executive Officer
     
Address:  Building 66, Longwangmiao Industrial Park, Baishixia , Fuyong Street,
Bao’an District, Shenzhen City, Guangdong Province,
 
P. R. China  518102
     
BU FALIN
     
By:
/s/ Bu Falin
       
Address:
             


 
6

--------------------------------------------------------------------------------

 
  